Title: To Thomas Jefferson from Charles Willson Peale, 15 June 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Baltimore June 15th. 1804.
          
          My Sons here are very desireous of having the outline of your profile taken in the size which the argand Lamp will give on the wall, resting the head against a beer or other long Glass. It will only be the loss of one minute of time to sit, while Mr Burrill might trace the shadow with a Pencil, from which my Son Raphaelle can cut it out, and with his Physiognotrace produce numbers. The Profiles I have generally seen of you are not so critically like as I would wish them. But the best apology I can make for asking this favour, is, that my Sons desire to present them to every visitor of the Exhibition of the Skeleton, which will be a gratification to your numerous friends. Several hundreds taken from Houdons Bust I have dispersed, altho’ I keept them out of sight, and meant to be a favor.
          The size of that profile was not so good for framing, as my Sons Physiognatrace gives.
          I mean to set out for Philadelphia in 2 or 3 days, and if your drawing of the Polygraph is there, my workmen shall immediately begin the work. I intend to seek for such Ink-pots as you shewed me, & purchase all I can of them in Baltimore, in a belief that a better and more convenient shape cannot be invented. I hear that several applications have been made in my absence for Polygraphs—I am sure of an extensive sale, if they are made perfect. I will inform Mr. Beckley as soon as I can be assured by tryal of the accurate writing of some one of those made in my absence.
          With sentiments of high regard your friend
          
            C W Peale 
          
        